      Case 1:17-cv-06853-LGS-KNF Document 99 Filed 10/26/18 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

MARTYR JEAN-BAPTISTE MEDA,                           Index No. 17-cv-6853-LGS

                   Plaintiff,

               -against-
                                                     FINAL JUDGMENT AGAINST
DER KOGDA, MARIE-CLAIRE SOMDA-                       DEFENDANTS DER KOGDA AND
KOGDA, and CLARISSE KOGDA,                           MARIE-CLAIRE SOMDA-KOGDA

                   Defendants.


LORNA G. SCHOFIELD, District Judge:

       WHEREAS, Plaintiff Jean Baptiste-Meda (“Meda” or “Plaintiff”) commenced this action

on September 8, 2017 by filing a Complaint, Plaintiff properly served a copy of the Summons

and Complaint on Defendants Der Kogda and Marie-Clare Somda Kogda (“Defendants”) on

September 25, 2017, and filed proof of service with the Court on October 2, 2017, and

Defendants having failed to cooperate in discovery and defend this action, it is


               ORDERED, ADJUDGED AND DECREED: That the Plaintiff has judgment

against defendants in an amount of $________________.



       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED: That the Court shall

retain jurisdiction over the enforcement of this Judgment.

       There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

Procedure, the clerk is ordered to enter this Judgment forthwith and without further notice.
    Case 1:17-cv-06853-LGS-KNF Document 99 Filed 10/26/18 Page 2 of 2




Dated: _________________________, 2018
            New York, NY


                                               LORNA G. SCHOFIELD
                                           UNITED STATES DISTRICT JUDGE




                                         -2-
